DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is as follows:
Claims 1- 12, 18 and 20: display control unit 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1- 18 recite “a display control unit configured to…”; currently the specification for the PAP (patent application publication) defines said unit as follows:
[0062] In the control device 200, a display control unit 202 processes the 
received image signal.  Furthermore, the display control unit 202 causes an 
image to be displayed on the display screen of the display device 300, and 
stores image data into the storage device 400.  In the control device 200, as 
described above, for example, the processor (not illustrated in the drawings) 
functions as the display control unit 202.

[0163] The display control unit 202 transmits, for example, a display 
control signal, and an image signal that has been subjected to predetermined 
image processing as appropriate, to the display device 300.  For example, the 
display control unit 202 transmits….

[0166] The display control unit 202 changes the format of the image to be 
stored in the storage device 400….

[0167] For example, if the imaging device 106 included in the medical 
observation device 100 is operating in the imaging mode where imaging is 
performed with natural light (an example of the second imaging mode), the 
display control unit 202 stores, as still images, images represented by image 
signals that have been received, into the storage device 400, at predetermined 
time intervals.

[0278] a display control unit that causes a first captured medical image and 
a second captured medical image to be simultaneously displayed….

Accordingly it is unclear what the display control unit is or how it should be interpreted. The metes and bounds of the claim is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al (US PAP 2015/ 0182106) , “King” (IDS).
As per claims 1 and 19, as best understood and in light of the rejections, King teaches a display control unit (Ref. 140, para. 89 and Fig. 1) configured to cause a first captured medical image (Ref. 160 in Fig. 1) and a second captured medical image (Ref. 170 in Fig. 1) to be simultaneously displayed (Para. 96 and Fig. 1), the first captured medical mage having been captured in an imaging device in a first imaging mode where imaging is performed with special light (Ref. 160, para. 94 and Fig. 1), the second captured medical image having been captured in the imaging device in a second imaging made different from the first imaging mode before the first captured medical image (Ref. 170, para. 93 and Fig. 1). The abstract discloses “Still image display of a recent video image of tissue as a reference still image prior to a switch in the mode of illumination of the tissue.  The still image is displayed concurrently (corresponding to simultaneous display) with live video of the tissue under a different mode of illumination (corresponding to different imaging modes and lighting), to facilitate discrimination between healthy and diseased tissue, and further facilitate therapeutic intervention.  The reference still image may be displayed either as an insert (picture-in-picture), side-by-side, or the like concurrently with the live video image.  In some embodiments, when a practitioner switches a light source from "excitation-light" to "white light", the "excitation-light" video may be frozen/captured and displayed as a reference still image as a PIP, and the "white-light" live video is displayed concurrently.  When the source is switched again, the "white-light" video may be frozen/captured and displayed as a reference still image, and the "excitation-light" live video is displayed concurrently. Paragraphs [0094 and 97] also disclose similar limitation.
Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US Patent 7811229) (IDS).
As per claims 1 and 19, as best understood and in light of the rejections, King teaches “An electronic endoscope system, which is adapted to observe a fluorescence image of autofluorescence emitted from a body cavity wall irradiated with excitation light, includes a controller that controls a light source apparatus to alternately introduce either white light or excitation light into a light guide while taking a normal color image and the fluorescence image (corresponding to first and second imaging modes with different lighting), and controls an image signal generating system to generate normal color image signals and fluorescence image signals.  The controller further controls a display device to display a still fluorescence image in a first window defined simultaneously to display (corresponding to simultaneously displaying) a moving normal color image in a second window defined on a displaying area thereof based on the normal color image signals generated every time the body cavity wall is intermittently illuminated with the white light, the first window being larger than the second window”. Claim 1 also teaches similar limitation.
Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioda et al (US PAP 2004/ 0070822), “Shioda”.
As per claims 1 and 19, as best understood and in light of the rejections, Shioda teaches a step of simultaneously displaying a first captured medical image captured in an imaging device in a first imaging mode where imaging is performed with special light, and a second captured medical image captured in the imaging device in a second imaging mode different from the first imaging mode before the first captured medical image (i.e., the motors 111c and 119L3 are connected to a filter drive controller 123, which can control these motors simultaneously, in response to a signal from an input switch (display mode setting means) 122 for fluorescent image observation.  The filter drive controller 123 serves to control the motors 111c and 119L3 so that the illumination light transmitting filter 111a of the illumination light switching filter 111 and the illumination light transmitting filter 119L1 of the observational light switching filter 119L are simultaneously situated on the optical axis.  The controller 123 also serves to control the motors 111c and 119L3 so that the excitation light transmitting filter 111b of the illumination light switching filter 111 and the cutoff filter 119L2 of the observational light switching filter 119L are simultaneously situated on the optical axis.  Under this control, the operation mode can be changed from a fixed-time fluorescent observation mode to a normal (visible zone) observation mode by means of a timer circuit (not shown)) see for example fig. 19 (reproduced below) and [230]; [0277] discloses “In the mate-side processing system Kb according to the present embodiment, moreover, a first rotation computing circuit (observational state changing means) 230 is interposed between the in-field image generator circuit 224b and the display changing circuit 227b, while a second rotation computing circuit (observational state changing means) 231 is interposed between the microscopic image masking processor 228b and the display changing circuit 227b”; [0050] discloses “display means for simultaneously displaying the preoperative diagnostic image concurrent with the observational position of the second observational means and the observational image of the second observational means in the field of the first observational means in accordance with the relative positions detected by means of the detecting means”.


    PNG
    media_image1.png
    392
    501
    media_image1.png
    Greyscale

desired area superposed on the desired area of the optical image and displayed on the first display in accordance with a magnification of the optical image observed by the first observational apparatus”. 
As per claim 3, Shioda teaches the display control unit is configured to cause the display such that the display area where the first captured medical image is displayed is larger than the display area where the second captured medical image is displayed (i.e., the observational image of a corresponding portion of the second observational means can be cut out into a given position of the observational image of the first observational size of the image showing the desired area, the image showing the desired area superposed on the desired area of the optical image and displayed on the first display in accordance with a magnification of the optical image observed by the first observational apparatus”.
As per claim 4, Shioda teaches the display control unit is configured to cause the first captured medical image to be displayed on the whole display screen, and the second captured medical image to be displayed on a part of the display screen see for example [0244 and 287] and corresponding figures 21 and 31.
As per claim 5, Shioda teaches the display control unit is configured to cause the first captured medical image and the second captured medical image to be displayed superimposed on the same display area of a display screen (i.e., ) see for example [0221, 242, 246- 247] and claims 18 and 20.
As per claim 6, Shioda teaches the display control unit is configured to cause the first captured medical image and the second captured medical image to be displayed respectively on display screens of different display devices see for example claims 1, 10 and 18.
As per claim 7, Shioda teaches the display control unit is configured to cause the first captured medical image and the second captured medical image to be simultaneously displayed when the imaging device is determined to be in the first imaging mode see for example fig. 25, [0050, 257] and claim 20.
As per claim 8, Shioda teaches the display control unit is configured to determine that the imaging device is in the first imaging mode when a first mode switching 
As per claim 9, Shioda teaches the display control unit is configured to cause a captured medical image to be displayed, the captured medical image having been captured in the imaging device in the second imaging mode, when the imaging device is determined to be in the second imaging mode after the imaging device is determined to be in the first imaging mode (i.e., the operation mode can be changed from a fixed-time fluorescent observation mode to a normal (visible zone) observation mode) see for example [230]; [291, 299 and 348] disclose similar limitation.
As per claim 10, Shioda teaches the display control unit is configured to determine that the imaging device is in the second imaging mode when a second mode switching manipulation for switching the first imaging mode to the second imaging mode is detected (i.e., control these motors simultaneously, in response to a signal from an input switch (display mode setting means) 122 for fluorescent image observation.  The filter drive controller 123 serves to control the motors 111c and 119L3 so that the illumination light transmitting filter 111a of the illumination light switching filter 111 and the illumination light transmitting filter 119L1 of the observational light switching filter 119L are simultaneously situated on the optical axis.  The controller 123 also serves to control the motors 111c and 119L3 so that the excitation light transmitting filter 111b of the illumination light switching filter 111 and the cutoff filter 119L2 of the observational light switching filter 119L are simultaneously situated on the optical axis.  Under this the operation mode can be changed from a fixed-time fluorescent observation mode to a normal (visible zone) observation mode by means of a timer circuit) see for example [230].
As per claim 11, Shioda teaches the display control unit is configured to cause the first captured medical image and the second captured medical image to be simultaneously displayed when a display changing manipulation for changing display is detected when the first captured medical image is being displayed (i.e., Since the mode for the superposed observation can be set by the input switch operation, moreover, the superposed observation can be selectively carried out as required) see for example [248]; [0245] also discloses similar limitation.
As per claim 12, Shioda teaches the display control unit is configured to cause only the first captured medical image to be displayed when the display changing manipulation is detected further after the first captured medical image and the second captured medical image are simultaneously displayed based on the display changing manipulation see for example [257] and claim 18.
As per claim 13, Shioda teaches if a selecting manipulation for selecting an image is detected when the first captured medical image and the second captured medical image are being simultaneously displayed, the display control unit changes the second captured medical image being displayed on a display screen to the second captured medical image corresponding to the selecting manipulation (i.e., the mixer 130 synthesizes (superposes) the video image based on the illumination light form the video signal processor 128, the fluorescent image binary-coded by means of the memory 129, 
As per claim 14, Shioda teaches the second captured medical image is a captured medical image captured in the second imaging mode within a predetermined time period from a time point, at which the first captured medical image was captured see for example [230].
As per claim 15, Shioda teaches the predetermined time period is a fixed time period that has been set beforehand, or a time period set based on manipulation by a user who uses the medical display control device (i.e., fixed-time fluorescent observation mode) see for example [230].
As per claim 16, Shioda teaches the second captured medical image is an image that has been evaluated most highly, the image being from captured medical images captured in the second imaging mode before the first captured medical image (i.e., a lot of types of display and observation methods can be selected without entailing any troublesome manipulation during the surgical operation, as in the case of the first embodiment, and besides, the in-field image can be offered without lowering the image quality during image computation for the image rotating process) see for example [307].
As per claim 17, Shioda teaches the second captured medical image is an image selected based on a selecting manipulation for selecting the image, the image being from captured medical images captured in the second imaging mode before the first captured medical image see for example [405 and 429].


    PNG
    media_image2.png
    518
    491
    media_image2.png
    Greyscale


As per claim 20 and in light of the rejections, Shioda teaches a medical observation device including: an arm formed of plural links connected to one another via joints; and an imaging device supported by the arm; a display device see for example figure 1, 43(reproduced supra), 57- 58, 61 and 71.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov